On Petition to Rehear.
Helen Corinne Scales Trice, executrix of Joe W. Scales, deceased, and Fyke Farmer, substitute trustee, have filed a petition to rehear our decision denying their petitions for certiorari to review an interlocutory order of the- Circuit-Court overruling their demurrers to respondents’ bills in these eases.
In aid of their petition to rehear, petitioners have also moved the Court for leave to supplement the transcript *475before ns by bringing np certified copies of tbe claims against tbe estate of Joe W. Scales and tbe exceptions of tbe executrix thereto. Pursuant to leave granted, they have also filed an amended and supplemental petition to rebear.
Tbe motion for leave to file a copy of tbe claims and tbe exceptions thereto, must be overruled. Tbe interlocutory order complained of was based on tbe demurrer to tbe bill. Tbe papers now sought to be filed were not exhibits to tbe bill nor part of it, and could not be looked to to aid tbe demurrer; and tbe propriety of tbe order overruling the demurrer must be tested here upon tbe same record as that in tbe lower court — the bills and tbe demurrers.
Both the petitions to rehear and tbe amended and supplemental petition insists that this Court erred in its former opinion denying tbe writs of certiorari and super-sedeas ; but neither tbe petition nor tbe amended petition points out any new or material matter of fact or law overlooked.
Petitioners cite Cockrill v. Peoples Savings Bank, 155 Tenn. 342, 293 S.W. 996; and Hill State Bank & Trust Co. v. Chew, 167 Tenn. 71, 66 S.W.2d 989. Neither of these eases, however, is in point.
In tbe first case, Cockrill was surety for tbe bank on some guardian bonds. He also owed tbe bank a debt secured by mortgage on bis property. Tbe bank failed, and was being wound up by a receiver, who advertised Cock-rill’s property for foreclosure sale. He filed a bill to enjoin tbe sale until tbe amount he would have to pay as surety for the bank on tbe bonds could be fixed and set off against bis debt to the insolvent bank.
*476Upon a hearing, the chancellor rendered a decree denying the injunction, the only relief sought, but retaining the cause in court. Since the chancellor’s decree was final in effect, thought not in form, and, therefore, could not be reviewed on appeal or writ of error, this Court held that it was reviewable by the statutory writ of certiorari, which lies to review final orders of an inferior tribunal where no appeal is provided (T.C.A. sec. 27-802).
In the case before us, however, the lower court had jurisdiction to pass on petitioners’ demurrers, and its order overruling the demurrers was interlocutory and should await review until the case should be finally determined and brought up by appeal or writ of error. Helton v. State, 194 Tenn. 299, 250 S.W.2d 540; Allen v. State, 194 Tenn. 296, 250 S.W.2d 539; Jones v. State, 206 Tenn. 245, 332 S.W.2d 662, 668.
In Hill State Bank & Trust Co. v. Chew, supra, the bank sued Mrs. Chew and her husband. But the bill failed to state a cause of action against her and the chancellor sustained her demurrer, but, nevertheless, held that she was properly made a defendant and should answer the bill. This Court held that since the decree was not final, it was not reviewable by appeal or writ of error; but that since the bill had stated no cause of action against her, the chancellor exceeded his jurisdiction in requiring her to stand to answer and his order was reviewable by common law certiorari.
Thus, neither the petition nor the amended petition points out any matter of law or fact overlooked, but both merely reargue matters which counsel insists were improperly decided after full consideration. Such a petition presents no ground for a rehearing.
*477w 'The office of a petition to rehear is to call the attention of the court to matters overlooked, not to those things which the counsel supposes were improperly decided after full consideration’ (Louisville & N. Railroad Co. v. United States Fidelity & Guaranty Co., 125 Tenn. 658, 691, 148 S.W. 671, 680). Gulf, M. & O. R. Co. v. Underwood, 182 Tenn. 467, 476, 187 S.W.2d 777, 780; Golbaugh v. State, 188 Tenn. 103, 112, 216 S.W.2d 741.) ” Delta Loan & Finance Co. of Tenn. v. Long, 206 Tenn. 709, 337 S.W.2d 606, 607.
The petitions to rehear are denied at petitioners’ cost.